Title: From George Washington to John Francis Mercer, 6 November 1786
From: Washington, George
To: Mercer, John Francis



Dear Sir,
Mount Vernon 6th Novr 1786

It was not till after you had left this place that I received your letter of the 4th Ulto. Altho’ I have great repugnance to encreasing my Slaves by purchase, yet as it seems so inconvenient to you to make payment by other modes than those you have proposed, and so injurious as not to be accomplished at a less loss than 50 or more prCt; I will take Six or more Negroes of you, if you can spare such as will answer my purposes, upon the terms offered in your former letter. The Negroes I want are males. Three or four young fellows for Ditchers; and the like number of well grown lads for artificers. It is with you to determine, whether you can supply me with such Negroes. If you agree to do it, and will appoint a time, I would send for them; relying on your word that the whole are healthy, and none of them addicted to running away. The latter I abominate—and unhealthy negroes—women, or Children, would not suit my purposes on any terms.
If you accede to this proposition I will extend it. I will take all the good, & merchantable Wheat, & Indian Corn you may have for sale, at a reasonable price (the first immedly—the latter at a proper time)—and Military certificates of this State, for the Balle of my claim; at the difference that really exists between them and specie; altho I never intended to possess one of them on any terms whatever in a depreciated State. If these proposals are agreeable to you in all their parts, I should be glad to receive a decided and speedy answer; because in that case I will no longer look to you for the means of discharging those debts I have enumerated to you, and to do which I am exceedingly anxious,

but will endeavor without more delay, to sell Land to enable me to pay them.
I had written thus far when Colo. Simm called on his way from Chas County Court to obtain some information respecting your suit against Combs. I was naturally led by the interest I thought I had in this business, to enquire into the state of it, & was told if Mr Ellzey’s absence did not impede the sitting of Loudoun Court, he expected next week to obtain judgments for more than a thousand pounds; but guess Sir what my surprize must have been, when he added, that every shilling of this money was assigned to a Mr Colston, and authority given to receive it as fast as it could be recovered! I had flattered myself that my forbearance for near fifteen years, and the disposition I have discovered since the negotiation of the business seems to have got into your hands (to accomodate my wants as much as I possibly could to your convenience) merited more candid treatment. You cannot I think have forgotten the repeated assurances you have given me, that the moneis arising from this fund shd be sacredly appropriated to the discharge of my claim, whilst any of it remained. If this were possible, your letters in my possession would explicitly remind you of them. A conduct so extremely unfair, ungenerous, & disingenuous, I could not suffer to pass unnoticed.
I send herewith the remainder of the blank Deeds which were formerly put into my hands by your Brother, James Mercer Esq., as also the survey, & partition of the Shanondoah tract (into the Lotts by which the Land was sold) that you may fill them up as occasion may require. If it is absolutely necessary for me to sign the Deeds for ⟨conveyance of these⟩ Lotts, ⟨now⟩ the business by a decree of the high Court of Chancery is taken out of my hands and put into yours, I will do it; otherwise, having stronger reasons than ever against resuming any agency in this business I would wish to decline it. I am—Sir Yr Most Obedt Hble Servt

Go: Washington


Your letter of the 21st Ulto requesting me to execute a Deed to Mr Rawleigh Colston, for the lott no. 7, has been delivered to me. You now will receive the only Deeds in my possession, and the Survey of the Shanondoah tract; and can do with them as

circumstance may require. If it is indispensably necessary for me to convey the title & you shall accompany the return of the Deed with authority for me to do so I will go to Alexaa & execute it before evidences who will prove it in Fredk Ct.

